                   1   SETH D. HILTON (SB #181899)
                       seth.hilton@stoel.com
                   2   BAO M. VU (SB #277970)
                       bao.vu@stoel.com
                   3   STOEL RIVES LLP
                       Three Embarcadero Center, Suite 1120
                   4   San Francisco, CA 94111
                       Telephone: 415.617.8900
                   5   Facsimile: 415.617.8907
                   6   JACOB GOLDBERG (SB #310862)
                       jacob.goldberg@stoel.com
                   7   STOEL RIVES LLP
                       760 SW Ninth Avenue, Suite 3000
                   8   Portland, OR 97205
                       Telephone: 503.224.3380
                   9   Facsimile: 503.220.2480
                  10   Attorneys for:
                       Plaintiff and Counter-Defendants
                  11   Enfinity CentralVal 2 Parlier LLC and
                       Silicon Ranch Corporation
                  12
                                                           UNITED STATES DISTRICT COURT
                  13
                                                      EASTERN DISTRICT OF CALIFORNIA
                  14
                                                              SACRAMENTO DIVISION
                  15
                       ENFINITY CENTRALVAL 2 PARLIER LLC,                     Case No. 2:19-cv-01607-MCE-KJN
                  16
                                              Plaintiff,                      ORDER GRANTING PLAINTIFF’S
                  17                                                          REQUEST TO SEAL DOCUMENTS
                                v.
                  18
                       CITY OF PARLIER, CALIFORNIA,
                  19
                                              Defendant.
                  20

                  21   CITY OF PARLIER, a municipal corporation,              Complaint filed:    August 19, 2019
                                                                              Trial Date:         None Set
                  22                          Counter-Claimant,               District Judge:     Morrison C. England, Jr.
                                                                              Magistrate Judge:   Kendal J. Newman
                  23            v.
                  24   ENFINITY CENTRAL VAL 2 PARLIER LLC,
                       a California limited liability company; and
                  25   SILICON RANCH CORPORATION, a
                       Delaware corporation,
                  26
                                               Counter-Defendants.
                  27

                  28
S TOEL R IVES LLP
ATTORNEYS AT LAW
                        ORDER GRANTING REQUEST TO SEAL
  SAN FRANCISCO         DOCUMENTS                                       -1-                       2:19-CV- 01607-MCE-KJN

                       110971914.1 0067413-00004
                   1                                                    ORDER
                   2            Plaintiff Enfinity Central Val 2 Parlier LLC’s (“Plaintiff”) Request to Seal Documents is
                   3   hereby GRANTED.
                   4            Pursuant to Local Rule 141, the following documents will be filed under seal:
                   5                 •    Solar Energy Services Agreement and Easement, dated October 6, 2010, identified
                   6                      as Exhibit A to Plaintiff’s First Amended Complaint; and
                   7                 •    July 19, 2019 letter from counsel for Plaintiff to counsel for Defendant, identified
                   8                      as Exhibit H to Plaintiff’s First Amended Complaint.
                   9            The total number of pages submitted under seal is 456 (48 pages in Exhibit A and 408
                  10   pages in Exhibit H).
                  11            This sealing order shall remain in effect for one (1) year following the date this order is
                  12   electronically signed. Any request to extend sealing should be made before that period expires.
                  13            IT IS SO ORDERED.
                  14   Dated: June 1, 2021
                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
S TOEL R IVES LLP
ATTORNEYS AT LAW
                        ORDER GRANTING REQUEST TO SEAL
  SAN FRANCISCO         DOCUMENTS                                          -2-                        2:19-CV- 01607-MCE-KJN

                       110971914.1 0067413-00004
